        CASE 0:20-cv-02028-DWF-BRT Doc. 21 Filed 11/23/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Kelly Charbonneau,                                        Civil No. 20-2028 (DWF/BRT)

                     Plaintiff,
                                                            ORDER FOR DISMISSAL
v.                                                         WITH PREJUDICE AS TO
                                                          EXPERIAN INFORMATION
Experian Information Solutions, Inc.                        SOLUTIONS, INC., ONLY
and Rushmore Loan Management
Services LLC,

                     Defendant.


       Based upon the Notice of Dismissal filed by the Plaintiff on November 19, 2020,

(Doc. No. [20]),

       IT IS HEREBY ORDERED that this action is DISMISSED WITH

PREJUDICE and on the merits as to Experian Information Solutions, Inc., ONLY, with

each party to bear their own costs, disbursements, and attorneys’ fees.


Dated: November 23, 2020                  s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge
